Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-9, 14, 16, 17, 19, 21, 25-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (United States Patent Application Publication US 2009/0267238), hereinafter Joseph, in view of LEE et al. (United States Patent Application Publication US 2016/0239065), hereinafter LEE.

1, Joseph teaches A multi-die package, comprising: a multi-die stack (100 semiconductor structure in FIG. 1A) including a first die (130 in FIG. 1A, [0018-0019] “In one embodiment, the semiconductor chip 130 of FIG. 1Bii can be one of the following: a memory interface chip, a switch chip, an optoelectronic transceiver chip, a photo detector chip, an application specific integrated circuit (ASIC) chip, or a field programmable gate array (FPGA) chip...each of the interposers 120, 122,124,132, and 134 and the bridge 115 is similar to…the semiconductor chip 130 of FIG. 1Bii.” Thus, 130 is interpreted as the semiconductor chip, which is a die with integrated circuits.) and a second die, (132 in FIG. 1A, As discussed above, the interposer 132 is interpreted as a die of integrated circuits.) the second die stacked on the first die; (As shown in FIG. 1A (cross-section view of the semiconductor structure 100), 132 (second die) is stacked on 130 (first die).) a third die adjacent the multi-die stack (120 in FIG. 1A, As discussed above, the interposer 120 is interpreted as a die of integrated circuits.);  and a silicon-based connector distinct from the first, second, and third dies, (115 in FIG. 1A, [0014] “bridge” As disclosed in [0002], Joseph discloses “silicon bridge interconnections for interconnecting interposers in multi-chip integrated circuits”. Thus, the silicon bridge interconnection, which is the bridge 115, is interpreted as “the silicon-based connector”. The silicon bridge 115 interconnects the multi-die stack consisting of 130 and 132, and the third die of 120. As shown in Fig. 1, the silicon bridge is included in the substrate 110, which is distinct from other dies such as 120-126 and 130-138.) the silicon- based connector to communicatively couple the multi-die stack and the third die, the silicon- based connector including at least one of a logic circuit or a memory circuit, (Claim 20. “the bridge comprises an integrated circuit.” Thus, the bridge, which is the silicon based connector, comprises an integrated circuit, which is interpreted as including a logic circuit. Joseph further teaches in [0019] “each of the interposers 120, 122,124,132, and 134 and the bridge 115 is similar to either the interposer 130 of FIG. 1Bi or the semiconductor chip 130 of FIG. 1Bii…the interposer 132 is a voltage regulation chip.”, which is interpreted as the bridge is a semiconductor chip that includes the integrated circuit in the same way that the semiconductor 130 comprises the integrated circuit in the device layer, such as “a memory interface chip, a switch chip, an optoelectronic transceiver chip, a photo detector chip, an application specific integrated circuit (ASIC) chip, or a field programmable gate array (FPGA) chip in the paragraph [0018].”) the Al architecture circuitry external to the first, second, and third dies ([0018] “the semiconductor chip 130 of FIG. 1 Bii can be one of the following: a memory interface chip, a switch chip, an optoelectronic transceiver chip, a photo detector chip, an application specific integrated circuit (ASIC) chip, or a field programmable gate array (FPGA) chip.” [0019] “interposer 132 is a voltage regulation chip 132.” As discussed above, the silicon bridge or the silicon-based connector is similar to the interposer such as a switch chip, and a voltage regulation chip to manage a voltage or power consumption to each die.)
Joseph does not explicitly teach the at least one of the logic circuit or the memory circuit to implement an artificial intelligence (Al) architecture circuitry, the Al architecture circuitry to manage, based on a machine learning model developed through training, power consumption of the first die, the second die, and the third die.
LEE teaches the at least one of the logic circuit or the memory circuit to implement an artificial intelligence (Al) architecture circuitry, the Al architecture circuitry to manage, based on a machine learning model developed through training, power consumption of at least one of the first die, the second die, or the third die. ([0035] “PCU 138 may include a variety of power management logic units to perform hardware-based power management…PCU 138 may include control logic to perform a workload classification based on a type of workload being executed, and cause the workload to be executed on a potentially different number of cores ( and at potentially different performance states) based at least in part on the workload type.” [0143] “power controller 1750 may be implemented as a PCU that includes specialized hardware logic for performing model-based power control as described herein.” [0145] “performance/energy logic 1770 is a machine learning-based logic.” [0128] “During the machine learning training process, certain performance/energy characteristics may be identified from a large amount of data and used to make intelligent automatic decisions.” Joseph teaches that the silicon-based connector is the semiconductor chip. Especially, Joseph discloses the silicon-based connector can be a voltage regulation chip. As well known in the art, the voltage regulation chip controls the voltage supplied to the other chips in the stacked chips, which is interpreted as manage power consumption of at least one of the first die, the second die, or the third die. However, Joseph does not explicitly teach the AI architecture circuitry to manage, based on a machine learning model developed through training, power consumption. LEE teaches a power control unit to perform power management of a multi-domain processor, using a machine learning-based logic with the machine learning training process, which is interpreted as the AI architecture circuitry to manage, based on a machine learning model developed through training, power consumption.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph by incorporating the teaching of LEE to incorporate the AI architecture circuitry to manage, based on a machine learning model developed through training, power consumption. They are all directed toward the multichip integrated circuits. LEE further improves upon Joseph by incorporating the power controller with a machine learning model. As recognized by LEE, with advance in semiconductor processing and logic design, the density of integrated circuits has grown resulting increase in power requirements for computing systems. ([0002]) The power control with a machine learning model provides multiple policies and a flexible selection at runtime for an optimal power configuration ([0026]) Thus, the optimal power control, which can be flexibly selected at runtime, improves power saving without adversely affecting performance. ([0027]) Therefore, it would be advantageous to incorporate the AI architecture circuitry to manage, based on a machine learning model developed through training, power consumption in order to improve power saving without affecting performance.

Regarding claim 2, Joseph in view of LEE teaches all the limitations of the multi-die package as defined in claim 1, as discussed above.
Joseph, as modified above, further teaches a substrate, (110 in FIG. 1A [0014] “the substrate 110”) the silicon-based connector in the substrate as a silicon bridge, (115 in FIG. 1A [0014] “a bridge 115”. As discussed above, the teaching of Joseph is “silicon bridge interconnection”. Thus, a bridge 115 is interpreted as a silicon bridge. Also, as shown in FIG. 1A, the bridge 115 is implemented in the substrate 110.) the substrate to support the multi-die stack and the third die. (As shown in FIG. 1A, the multi-die stack of 130 and 132, and the third die of 120 are mounted on the substrate.)

Regarding claim 4, Joseph in view of LEE teaches all the limitations of the multi-die package as defined in claim 1, as discussed above.
Joseph, as modified above, further teaches wherein the at least one of the logic circuit or the memory circuit includes at least one of a transistor, a power gating circuit, a voltage regulator, a direct current (DC) converter, or static random access memory (SRAM). (As discussed above, Joseph teaches that the bridge includes the integrated circuit. Also, the bridge can implement a logic circuit such as the integrated device of 135 in the similar way that the device 135 is implemented in the device layer as shown in FIG. 1Bii. [0018] “With reference to FIG. 1Bii, the device layer 130d can comprise a device 135. The device 135 can comprise transistors, capacitors, resistors, or a combination of them…an integrated circuit.” Thus, the device 135, which is included in the bridge 115, can be transistors or the integrated circuits. [0019] Also, the teaching of Joseph discloses the interposer being “voltage regulation chip”. The bridge also can implement the voltage regulation chip, which is interpreted as a voltage regulator. FIG. 1Bii shows that the device 135, which “can comprise transistors, capacitors, or a combination of them…an integrated circuit” is implemented in the interposer.)

Regarding claim 6, Joseph in view of LEE teaches all the limitations of the multi-die package as defined in claim 1, as discussed above.
LEE further teaches wherein the Al architecture circuitry is to manage the power consumption by adjusting operational parameters associated with the at least one of the first die, the second die, or the third die, the operational parameters associated with ([0035] “PCU 138 also provides control information to IVRs 125 via another digital interface to control the operating voltage generated (or to cause a corresponding IVR to be disabled in a low power mode).” [0040] “each such core may be of an independent power domain and can be configured to enter and exit active states and/or maximum performance states based on workload.” [0121] “such power configuration definition information may include a number of cores to be active…and voltage/frequency at which the selected cores are to operate.” As discussed above, Joseph in view LEE teaches the AI architecture circuitry to manage the power consumption of at least one of the first die, the second die, or the third die. LEE further teaches controlling to enter and exit active states of core and controlling voltage/frequency of the cores, which is interpreted as adjusting operational parameters associated with a power state, voltage, and a frequency. Thus, the combination of the teaching of Joseph in view of LEE to manage the power consumption of at least one of dies and the teaching of LEE to adjust the operational parameters associated with a power state, voltage, and a frequency teaches all the limitations of the claim 6.)

Regarding claim 7, Joseph in view of LEE teaches all the limitations of the multi-die package as defined in claim 6, as discussed above.
LEE further teaches wherein the Al architecture circuitry is to assign different values to operational parameters corresponding to different portions of the at least one of the first die, the second die, or the third die. ([0040] “each such core may be of an independent power domain and can be configured to enter and exit active states and/or maximum performance states based on workload.” [0042] “processor 300 includes multiple domains…Each of domains 310 and 320 may operate at different voltage and/or power.” Each domain operates at different states and at different voltage and/or power. Different portions of the at least one of the first die, the second die, or the third die is interpreted as different domain of the processor. Different portions operate at different operational parameters such as states, voltage and/or power, which is interpreted as to assign different values to operational parameters corresponding to different portions.)

Regarding claim 8, Joseph in view of LEE teaches all the limitations of the multi-die package as defined in claim 6, as discussed above.
LEE further teaches wherein the Al architecture circuitry is to infer a workload for the at least one of the first die, the second die, or the third die, the Al architecture circuitry to adjust the operational parameters based on the inferred workload. ([0035] “PCU 138 may include control logic to perform a workload classification based on a type of workload being executed, and cause the workload to be executed on a potentially different number of cores (and at potentially different performance states) based at least in part on the workload type.” [0152] “this workload classification may be determined to be at one of a limited number of possible levels, including a memory bounded level, a compute bounded level, or a typical operating level, which may generally correspond to a workload that is operating between a memory bounded level and a compute bounded level.” Based on workload characteristics information, which is interpreted as inferred workload, the PCU with machine learning model controls the states of the corresponding cores, which is interpreted as to adjust the operational parameters based on the inferred workload. The workload characteristic information is to classify the incoming workload for cores, which is interpreted as infer a workload for the at least one of the first die, the second die, or the third die. As discussed above, Joseph in view of LEE teaches the AI architecture circuitry for at least one of the first die, the second die, or the third die. Thus, by combining the teaching of LEE of the AI architecture circuitry to infer a workload for each core or different domain of the processor, Joseph in view of LEE teaches all the limitations of the claim 8.)

Regarding claim 9, Joseph in view of LEE teaches all the limitations of the multi-die package as defined in claim 1, as discussed above.
Joseph, as modified above, further teaches wherein the multi- die stack includes through silicon vias (130a’, 130b’ in FIG. 1Bi and FIG. 1Bii, [0047] “the solder balls 130' are electrically connected to the backside pads 131 through a vertical through-silicon-via (TSV).”) to communicatively couple the first die and the second die. ([0016] “electrically conductive wires 130a’’ and 130b’’”, Joseph discloses that the dies of 130 and 132 are electrically connected through TSVs and solder balls.)

Regarding claim 14, Joseph teaches a multi-die package, comprising a silicon-based connector (“the silicon bridge” 215 in FIG. 1A) including an active component; (“device” 135 in FIG. 1B1ii, “integrated circuit”. As discussed above, the device 135, which can be implemented in the bridge, can be transistors or the integrated circuits, which are interpreted as an active component.) a first die on the silicon-based connector; (“interposer” 130 in FIG. 2) a second die adjacent the first die, (“interposer” 120 in FIG. 2) the first die communicatively coupled with the second die via the silicon-based connector; (“the bridge 215” in FIG. 2, [0002] “silicon bridge interconnections for interconnecting  interposers in multichip integrated circuits” As discussed above, the bridge is interpreted as silicon bridge interconnections to communicate between dies such as the first die of the interposer 130 and the second die of the interposer 120) and a third die stacked on the first die, (“interposer” 132 in FIG. 2.) the silicon-based connector distinct from the first, second, and third dies. (As shown in Fig. 1, the silicon bridge is included in the substrate 110, which is distinct from other dies such as 120-126 and 130-138.)
LEE teaches the Al architecture circuitry to manage, based on a machine learning model developed through training, power consumption of at least one of the first die, the second die, or the third die. ([0035] “PCU 138 may include a variety of power management logic units to perform hardware-based power management…PCU 138 may include control logic to perform a workload classification based on a type of workload being executed, and cause the workload to be executed on a potentially different number of cores ( and at potentially different performance states) based at least in part on the workload type.” [0143] “power controller 1750 may be implemented as a PCU that includes specialized hardware logic for performing model-based power control as described herein.” [0145] “performance/energy logic 1770 is a machine learning-based logic.” [0128] “During the machine learning training process, certain performance/energy characteristics may be identified from a large amount of data and used to make intelligent automatic decisions.” Joseph teaches that the silicon-based connector is the semiconductor chip. Especially, Joseph discloses the silicon-based connector can be a voltage regulation chip. As well known in the art, the voltage regulation chip controls the voltage supplied to the other chips in the stacked chips, which is interpreted as manage power consumption of at least one of the first die, the second die, or the third die. However, Joseph does not explicitly teach the AI architecture circuitry to manage, based on a machine learning model developed through training, power consumption. LEE teaches a power control unit to perform power management of a multi-domain processor, using a machine learning-based logic with the machine learning training process, which is interpreted as the AI architecture circuitry to manage, based on a machine learning model developed through training, power consumption.)

Regarding claim 16, Joseph in view of LEE teaches all the limitations of the multi-die package as defined in claim 14, as discussed above.
Joseph, as modified above, further teaches a substrate; (110 “substrate” in FIG. 1A) and a fourth die (215 “the bridge” in FIG. 2) mounted on the substrate ([0036] “More specifically, the bridge 215 can be physically attached to the top surface 110" of the substrate 110 by an adhesive material.”), the first and second dies mounted on the fourth die, (FIG. 2, the first die of the interposer 130 and the second die of the interposer 120 are on the bridge 215.) the fourth die including the silicon-based connector (215 in FIG. 1A. As discussed above, the fourth die is the silicon bridge.).  

Regarding claim 17, Joseph in view of LEE teaches all the limitations of the multi-die package as defined in claim 14, as discussed above.
Joseph, as modified above, further teaches wherein the active component is associated with at least one of a logic circuit or a memory circuit. (135 integrated circuit. [0036] “with reference to FIG. 2, the structure 200 is similar to the structure 100 of FIG. 1A except that the bridge 215 is placed on the top surface 110" of the substrate 110.” Joseph discloses that the bridge 215 is same as the bridge 115 except the bridge is mounted on the substrate. As discussed above, the bridge comprises the device 135, which comprises various types of integrated circuits or logic circuits.)

Regarding claim 19, Joseph in view of LEE teaches all the limitations of a method to manage power consumption of dies in a multi-die package as discussed above in the apparatus claim 14.
LEE further teaches an inference engine to infer a workload for at least one of the first die, the second die, or the third die, the workload inferred based on input from a device external to the multi-die package; ([0034] “the power management may be performed responsive to external sources (such as a platform or management power management source or system software.” [0120] “power control logic includes a performance characteristics buffer…buffer may be configured to store incoming performance characteristics, e.g., obtained from performance/energy counters of the various cores and other logic of a processor and/or system having such processor.” As discussed above in claim 1, Joseph in view of LEE teaches the power management based on a workload for the dies. The power control logic, which store and provide incoming performance characteristics to a prediction logic, is interpreted as an inference engine to infer a workload. Furthermore, the power management based on a workload especially performed based on external source is interpreted as input from a device external to the multi-die package.) and
a power management engine to determine assigned values for operational parameters associated with at least one of the first die, the second die, or the third die, the assigned values determined based on the inferred workload and on current values for the operational parameters. ([0118] “a prediction logic is adapted to determine an optimal power configuration.” [0119] “Given a set of power configuration parameters ( e.g., number of cores, number of threads, clock frequency and voltage) and runtime statistics (e.g., various performance/energy counters) at a current time sample, the goal is to find the optimal power configuration to maximize performance and energy efficiency for the next time interval.” A set of power configuration parameters are from the machine learning train for workload, which is interpreted as the inferred workload. Runtime statistics at a current time sample is interpreted as current values for the operational parameters obtained from the dies.)

21, Joseph in view of LEE teaches all the limitations of a method to manage power consumption of dies in a multi-die package as discussed above in the apparatus claim 1.
LEE further teaches inferring a workload for the dies based on input from a device external to the multi-die package ([0034] “the power management may be performed responsive to external sources (such as a platform or management power management source or system software.” As discussed above in claim 1, Joseph in view of LEE teaches the power management based on a workload for the dies. Furthermore, the power management based on a workload especially performed based on external source is interpreted as input from a device external to the multi-die package.) and assigning new values for operational parameters associated with at least two of the dies, (As shown in Fig. 17, the plurality of cores 17100-1710n can be assigned with new core/voltage/frequency control information, which is interpreted as new values for operational parameters associate with at least two of the dies. Furthermore, Fig. 19 shows a step to update or assign new operational parameters of cores in 1960 “Update Power State of Cores.”) the new values based on the inferred workload and based on current values for the operational parameters obtained from the dies. ([0119] “Given a set of power configuration parameters (e.g., number of cores, number of threads, clock frequency and voltage) and runtime statistics (e.g., various performance/energy counters) at a current time sample, the goal is to find the optimal power configuration to maximize performance and energy efficiency for the next time interval.” A set of power configuration parameters are from the machine learning train for workload, which is interpreted as the inferred workload. Runtime statistics at a current time sample is interpreted as current values for the operational parameters obtained from the dies.)

Regarding claim 25, Joseph in view of LEE teaches all the limitations of the method as defined in claim 21, as discussed above. 
LEE further teaches the method further including updating the machine learning model based on data collected during use of the multi-die package. ([0119] “Given a set of power configuration parameters (e.g., number of cores, number of threads, clock frequency and voltage) and runtime statistics (e.g., various performance/energy counters) at a current time sample, the goal is to find the optimal power configuration to maximize performance and energy efficiency for the next time interval.” Runtime statistics at a current time sample, which is interpreted as data collected during use, is used for power configuration with the machine learning model, which is interpreted as updating the machine learning model based on data collected during use. As discussed above, Joseph teaches the multi-die package. Thus, the combination of Joseph and LEE teaches all the limitations of the claim 25.)

26, the claim 26 is the apparatus claims of the method claim 25. The claim 26 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Joseph in view of LEE teaches all the limitations of the claim 26.

Regarding claim 27, Joseph in view of LEE teaches all the limitations of the multi-die package as defined in claim 1, as discussed above.
Joseph, as modified above, further teaches wherein the silicon-based connector includes a surface to which the multi-die stack and the third die are physically coupled, (As shown in Fig. 1A, 1B, 2, 3, and 4, the silicon bridge or the silicon-based connector includes a surface that is physically connected to the solder balls 130’ of the multi-die stack and the third die.) the silicon-based connector including a physical interconnection extending from the multi-die stack to the third die to communicatively couple the multi-die stack and the third die, ([0022] “the interposers 120 and 130 are electrically connected to each other through the bridge 115.” The multi-die stack and the third die are connected through solder balls and the bridge, which is interpreted as a physical interconnection to communicatively couple the multi-die stack and the third die stack. The physical interconnection is extended from the multi-die stack to the third die as shown in Fig. 1A, 1B, 2, 3, and 4.) the physical interconnection being closer to the surface of the silicon-based connector than the at least one of the logic ([0024] “The semiconductor chip 136 can be attached to the cache memory chip 134 by a conventional flip-chip technology.” [0019] “each of the interposers 120, 122,124,132, and 134 and the bridge 115 is similar to either the interposer 130 of FIG. 1Bi or the semiconductor chip 130 of FIG. 1Bii.” A flip-chip technology can flip the chip such as the bridge 115 resulting the integrated circuit in the bridge may be at the bottom layer instead of the top layer as shown in Fig. 1Bii. Thus, the physical connections at the top 3 layers are closer to the top surface of the silicon-base connector while the logic circuit is at the bottom layers.)

Regardinc claim 29, Joseph in view of LEE teaches all the limitations of the multi-die package as defined in claim 1, as discussed above.
LEE further teaches wherein the machine learning model is a first machine learning model, the Al architecture circuitry to infer, using a second machine learning model different than the first machine learning model, a workload for at least one of the first die, the second die, or the third die, ([0035] “PCU 138 may include control logic to perform a workload classification based on a type of work load being executed, and cause the workload to be executed on a potentially different number of cores (and at potentially different performance states) based at least in part on the workload type.” [0040] “a workload classification logic 256 (that may include or be associated with machine learning logic) to classify a workload being executed and perform dynamic control of a number of cores and/or performance state based at least in part thereon, as described herein.” [0118] “a prediction logic is adapted to determine an optimal power configuration.” A workload classification, which is interpreted as a second machine learning model, is used to classify workload according to the workload type for cores, which is interpreted as infer a workload for at least one of the first die, the second die, or the third die. Furthermore, a workload classification is associated with machine learning logic.) the Al architecture circuitry to manage, using the first machine learning model, the power consumption of the first die, the second die, and the third die based on the inferred workload. ([0040] “each such core may be of an independent power domain and can be configured to enter and exit active states and/or maximum performance states based on workload.” [0145] “energy model logic 1770 may include hardware to implement a given model such as an expert heuristics-based model, a machine learning-based model and/or combinations thereof…performance/energy logic 1770 is a machine learning-based logic.” Fig. 17 “Next Power Configuration”, “Core/Voltage/Frequency Control Information” [0118] “a control logic is adapted to apply the determined power configuration.” [0119] “Because compute-bound and memory-bound workloads have very different system requirements, the model solves a classification problem.” Based on the classification of the workload such as compute-bound and memory-bound workloads, a control logic or the performance/energy logic 1770 with a machine learning-based logic, which is interpreted as the first machine learning model, determines the power configuration such as core/voltage/frequency control information, which is interpreted as manage the power consumption of the first die, the second die, and the third die based on the inferred workload.)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of LEE as applied to claim 1 above, and further in view of Song et al. (United States Patent US 8519543), hereinafter Song.

Regarding claim 3, Joseph in view of LEE teaches all the limitations of the multi-die package as defined in claim 1, as discussed above.
Joseph teaches all the limitation of the multi-die package as defined in claim 1, further including a substrate (110 in FIG. 1A “substrate” as discussed above.) and the silicon-based connector being an interposer (interposers 120, 122, 124, 130, 132, 134 in FIG. 1A, as discussed above. Also, Joseph discloses “silicon package interposer layers 132 and 130”)
However, Joseph in view of LEE does not teach the silicon-based connector being an interposer implemented in a fourth die mounted on the substrate, the fourth die to support the multi-die stack and the third die. (Joseph teaches that the silicon-based connector is being silicon interposer. Even though Joseph teaches that the dies and the interposers are mounted on the substrate, the interposer as a fourth die is not mounted on the substrate, since the silicon-based connector in claim 1 is included in the substrate.)
Song teaches the silicon-based connector being an interposer implemented in a fourth die mounted on the substrate, (210b in FIG. 2B, [Col 4 lines 5-11] The dies are interconnected via interconnect conductors 242 in the interposers. The fourth die 210b is mounted on the substrate 230 as shown in FIG. 2B) the fourth die to support the multi-die stack and the third die. (210b in FIG. 2B, the multi-dies of 220a 220c, and 220d in FIG. 2B are mounted on the interposer 210b, which is the fourth die.)
It would have been a prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph in view of LEE to incorporate the teaching of Song of the silicon-based connector being an interposer implemented in a fourth die mounted on the substrate, the fourth die to support the multi-die stack and the third die. They are all directed toward interconnecting chips using the interposer. Song further improves upon Joseph in view of LEE by using interconnect conductors in the interposer to interconnect adjacent chips. As recognized by Song, the size and the number of dies mounted on the interposer is limited by the silicon interposer with TSV. ([Col 3 Lines 3-10]) Thus, by having the area with TSV and interconnect conductors in the interposer fabricated only on a small portion of the interposer, ([Col. 4 Lines 33-42]) the effective or active area for TSV and interconnect .

Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of LEE as applied to claim 1 above, and further in view of ITO et al. (United States Patent Application Publication US 2010/0078790), hereinafter ITO.

Regarding claim 10, Joseph in view of LEE teaches all the limitation of the multi-die package as defined in claim 1.
However, Joseph in view of LEE does not teach wherein the first die corresponds to a CPU die, and the second die corresponds to a memory die. (As discussed above, Joseph discloses that dies can be ASIC chip or FPGA chip, which is a microprocessor. However, it does not explicitly teach a CPU die.)
ITO teaches wherein the first die corresponds to a CPU die (processor LSI 100a in FIG. 1 [0069] “the processor LSI 100a refers to…a CPU.”), and the second die corresponds to a memory die. (memory LSI in FIG. 1 [0070] “the memory LSI 200 refers to an LSI mounted with a memory device.”)
Joseph in view of LEE to incorporate the teaching of ITO that the first die corresponds to a CPU die, and the second die corresponds to a memory die. They are all directed toward the 3D stacked integrated circuits. ITO further improves upon Joseph in view of LEE by stacking a CPU die and a memory die in vertical alignment. As recognized by ITO, due to the increased amount of data traffic, higher speed of communication is desirable. ([0006]) By stacking a CPU die and a memory die, the communication distance is decreased resulting higher communication speed. Also, by stacking a combination of a processor die and a memory die on the other combination, degradation of power consumption and speed performance of the entire system due to communication between stacked dies can be resolved. Thus, it would be advantageous to stack a CPU die and a memory die in order to increase communication speed and reduce power consumption.

Regarding claim 12, Joseph in view of LEE teaches all the limitation of the multi-die package as defined in claim 10.
ITO teaches wherein the memory die includes at least one of 3D XPoint® memory, static random- access memory (SRAM), dynamic random-access memory (DRAM), or flash memory. ([0070] “The memory LSI 200 refers to an LSI mounted with a memory device including a memory cell such as a DRAM or SRAM…”)

Regarding claim 13, Joseph in view of LEE teaches all the limitation of the multi-die package as defined in claim 10. Joseph further teaches wherein the multi-die stack includes a fourth die stacked on the second die and a fifth die stacked on the fourth die. (As shown in FIG. 1, the semiconductor chips 132, 134, and 136 are stacked on top of the multi-die stack of the semiconductor chips 130 and 132. However, Joseph does not teach whether the semiconductor chips are memory dies or CPU dies. As discussed above, the semiconductor chips can be ASIC chips or FPGA chips. However, it does not explicitly disclose a CPU die.)
ITO teaches the fourth die corresponding to a second CPU die, (processor LSI 100b in FIG. 1, the processor LSI can be a CPU as discussed above in claim 10.) the fifth die corresponding to a second memory die. (memory 200b in FIG. 1, as shown in FIG. 1 the processor 100b is stacked on the second die of 200a. The memory die 200b is stacked on the fourth die of the processor 100b.)
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of LEE, and further in view of ITO as applied to claim 10 above, and further in view of G. H. Loh et al. (IEEE Micro, vol. 27, no. 3 pp. 31-48. “Processor Design in 3D Die-Stacking Technologies”), hereinafter Loh.

11, Joseph in view of LEE, and further in view of ITO teach all the limitation of the multi-die package as defined in claim 10. 
However, Joseph in view of LEE, and further in view of ITO do not teach wherein the CPU die includes a first layer of first logic circuits and a second layer of second logic circuits, the second layer being above the first layer, the first logic circuits being higher performance than the second logic circuits.  
Loh teach wherein the CPU die includes a first layer of first logic circuits (“Device layer 1” in Figure. A) and a second layer of second logic circuits (Device layer 2 in Figure. A, Cache on top of the CPU core or stacking separate cores”), the second layer being above the first layer (FIG. A. Device layer 2 is on top of Device layer 1.), the first logic circuits being higher performance than the second logic circuits (Page 36, right column Lines 12-13, “cache on top of the CPU core”, the second layer (Device layer 2), which is a cache memory, is above the first layer (Device layer 1), which is a processor. Thus, as discussed above, the first layer of processor has higher performance than the second layer of the cache memory.)
It would have been a prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph in view of LEE, and further in view of ITO to incorporate the teaching of Loh of the CPU die including a first layer of the first logic circuits and a second layer of second logic circuits, the second layer being above the first layer, the first logic circuits being higher performance than Loh further improves upon Joseph in view of LEE, and further in view of ITO by fabricating a die with two device layers. As well known in the art before the effective filing date of the claimed invention, the number density of transistors is limited by a given two-dimensional footprint on a device. In order to increase the density, vertically stacking the device layers in 3D increases the number density of devices compared to a 2D layout. The performance of the device greatly depends on the number of transistors on a device. Therefore, it would be advantageous to improve the device performance by increasing the number of transistors by vertically increasing the device layers in 3D for a given 2D footprint.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of LEE as applied to claim 14 above, and further in view of Mathiyalagan et al. (United States Patent Application Publication US 2015/0168972), hereinafter Mathiyalagan.

Regarding 15, Joseph in view of LEE teaches all the limitations of the multi-die package as defined in claim 14, as discussed above.
However, Joseph in view of LEE the first and second dies mounted on the substrate above the silicon-based connector relative to a printed circuit board.
Mathiyalagan the first and second dies mounted on the substrate above the silicon-based connector relative to a printed circuit board. ([0035] “the chip is mounted in a single chip package (such as a plastic carrier, with leads that are affixed to a motherboard…)” The completed chip is mounted on a motherboard, which is a printed circuit board as well known in the art before the effective filing date of the claimed invention.)
It would have been a prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph in view of LEE to incorporate the teaching of Mathiyalagan of the first and second dies mounted on the substrate above the silicon-based connector relative to a printed circuit board. They are all directed toward three-dimensional chips. Mathiyalagan further improves upon Joseph in view of LEE by using the printed circuit board. As well known in the art before the effective filing date of the claimed invention, as the density of devices increases, the electrical connection becomes complex and expensive, especially with electrical wires. Since the printed circuit board with metal tracks can be manufactured by the automated assembly, the number of electronic components on the PCB is much larger compared to electrical wires. Also, the mass production with the automated assembly lower the cost. Thus, it would be advantageous to mount the first and second dies on the substrate on the printed circuit board such as the motherboard in order to improve the number of components for the device and lower the cost.

Regarding claim 20, Joseph in view of LEE teaches all the limitations of the multi-die packages as defined in claim 19, as discussed above.
Mathiyalagan further teaches wherein the inference engine is to activate the power management engine in response to detecting a change in the workload. (As discussed above, when the increase or decrease of the workload is detected, the voltage supplied to different dies can be increased or decreased accordingly.)

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of LEE as applied to claim 21 above, and further in view of Kim et al. (United States Patent Application Publication US 2012/0173895), hereinafter Kim.

Regarding claim 22, Joseph in view of LEE teaches all the limitations of the method as defined in claim 21, as discussed above.
However, Joseph in view of LEE does not teach determining, with the AI architecture circuitry, a power budget for the dies based on the inferred workload and based on the current values and calculating the new values based on the power budget.
Kim teaches that determining, with the AI architecture circuitry, a power budget for the dies based on the inferred workload and based on the current values and calculating the new values based on the power budget ([0023] “power control unit may allocate the power budget to each domain based on the efficiency rating values.” [0025] “the PCL 109 may be provided within each domain or a centralized power control unit 150 may be provided to perform power budget allocation.” Kim teaches that the power budget can be allocated to each domain of the processor based on the efficiency rate values, which are determined by an increase in the performance values in response to an increase in the frequency. Also, Kim teaches “the cost factor required in bringing about an increase in the clock frequency”, which is interpreted as determining a power budget for the dies based on the current values. By considering both of the inferred workload and the cost factor based on the current values, the new values of the power budget is allocated. [0021] “higher performance per power” is to control the power consumption of each domain. The power consumption is adjusted by allocating power budget on each domain. According the power budget, the voltage and the clock frequency values can be changed for each domain.)
It would have been a prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph in view of LEE to incorporate the teaching of Kim of determining, with the AI architecture circuitry, a power budget for the dies based on the inferred workload and based on the current values and calculating the new values based on the power budget. Kim further improves upon Joseph in view of LEE by determining a power budget for the dies based on the inferred workload and based on the current values, and calculating the new values Kim, a lack of useful metrics to enable effective budget balancing decisions may be critical for enhancing energy efficiency. ([0005]) By using the efficiency rating, which determines the power budget based on the workload and the cost factor for the current values, the power budget is allocated to each domain by changing the voltage and the frequency to enhance energy efficiency and reduce the power consumption. Thus, it would be advantageous to utilize the efficiency rating based on the workload and the current values and calculate the new values to enhance energy efficiency and reduce the power consumption.

Regarding claim 23, Joseph in view of LEE and further in view of Kim teaches all the limitations of the method as defined in claim 22, as discussed above.
Kim teaches determining separate power budgets for separate portions of ones of the dies. (As discussed above in claim 22, the power budget for different domain of the processor, which is interpreted as separation portions of ones of the dies, can be allocated based on the efficiency rating, which is interpreted as determining separate power budgets.)

Regarding claim 24, Joseph in view of LEE and further in view of Kim teaches all the limitations of the method as defined in claim 23, as discussed above.
LEE teaches communicating the separate power budgets to local control units associated with the separate portions, the local control units to implement the calculating and the assigning of the new values for the operational parameters. ([0115] “Each of the processors can include a PCU or other power management logic to perform processor-based power management as described herein, including workload classification and dynamic thread migration and core performance control based at least in part thereon.” As discussed above, KIM teaches separate power budgets. A PCU in each of the processors for the power management such as performance control such as states, voltage/frequency, is interpreted as the local control units associated with the separate portions to implement the calculating and the assigning of the new values for the operational parameters.)


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of LEE as applied to claim 1 above, and further in view of Sampath et al. (United States Patent US 10572270), hereinafter Sampath.

Regarding claim 28, Joseph in view of LEE teaches all the limitations of the multi-die package as defined in claim 1, as discussed above.
LEE further teaches herein the Al architecture circuitry includes first circuity and second circuitry, the first circuitry to determine a change in workload for at least one of the first die, ([0035] “PCU 138 may include control logic to perform a workload classification based on a type of work load being executed, and cause the workload to be executed on a potentially different number of cores (and at potentially different performance states) based at least in part on the workload type.” [0040] “a workload classification logic 256 (that may include or be associated with machine learning logic) to classify a workload being executed and perform dynamic control of a number of cores and/or performance state based at least in part thereon, as described herein.” A workload classification, which is interpreted as a second machine learning model, is used to classify workload according to the workload type for cores, which is interpreted as infer a workload for at least one of the first die, the second die, or the third die. Furthermore, a workload classification is associated with machine learning logic.) the second die, or the third die, the second circuitry to adjust an operational parameter associated with the at least one of the first die, the second die, or the third die. ([0040] “each such core may be of an independent power domain and can be configured to enter and exit active states and/or maximum performance states based on workload.” [0145] “energy model logic 1770 may include hardware to implement a given model such as an expert heuristics-based model, a machine learning-based model and/or combinations thereof…performance/energy logic 1770 is a machine learning-based logic.” Fig. 17 “Next Power Configuration”, “Core/Voltage/Frequency Control Information” [0118] “a control logic is adapted to apply the determined power configuration.” [0119] “Because compute-bound and memory-bound workloads have very different system requirements, the model solves a classification problem.” Based on the classification of the workload such as compute-bound and memory-bound workloads, the performance/energy logic 1770 of a machine learning-based logic, which is interpreted as the first machine learning model, determines the power configuration such as core/voltage/frequency control information, which is interpreted as manage the power consumption of the first die, the second die, and the third die based on the inferred workload.) the first circuitry to activate the second circuitry in response to the change in workload. ([0118] “The prediction logic collects input statistics periodically by reading performance/energy counters, and then using an intelligent model to evaluate the current status and predict the next optimal power configuration. The control logic applies this power control decision to the underlying system via thread migration and dynamic voltage and frequency scaling, in an embodiment.” When the prediction logic determines the classification of incoming workload such as compute-bound and memory-bound workloads with different system requirements, which is interpreted as in response to the change in workload, the prediction logic sends the power control decision to the control logic or the second circuitry, which is interpreted as the first circuitry to activate the second circuitry.)
Joseph in view of LEE does not teach the second circuitry to inactivate after adjustment of the operational parameter.
Sampath teaches the second circuitry to inactivate after adjustment of the operational parameter. (Fig. 4 414 “Power down the processor”, 416 “Power down the PMIC” The PMIC, which is interpreted as the second circuitry powering one or more processor as disclosed in Col 15 Lines 33-35, is powered down or inactivated after the processor is powered down, which is interpreted as after adjustment of the operational parameter for the CPU.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph in view of LEE by incorporating the teaching of Sampath to inactivate the second circuitry after adjustment of the operational parameter. They are all directed toward the devices with integrated circuits. Sampath further improves upon Joseph in view of LEE by powering down the second circuitry after adjustment of the operational parameter. As recognized by Sampath, by powering down the PMIC, which may not be awaken any time soon, the power consumption of the electronic device can be further reduced. (Col. 2 Lines 6-8) Therefore, it would be advantageous to incorporate the teaching of Sampath to inactivate the second circuitry after adjustment of the operational parameter in order to further reduce power consumption.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/10/2021, with respect to “Double patenting rejection” have been fully considered and are persuasive.  The rejections of claims 1, 2, 4, 6, 8-16, 19-26 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 2/21/2021, with respect to the rejections of claims 1, 2, 4, 6-9, 14, 16, 17, 19, 21, 25 and 26 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  
First applicant argues
Joseph necessarily does not teach or suggest AI architecture circuitry is external to the first, second, and third dies, where the AI architecture circuitry is to manage, based on a machine learning model developed through training, power consumption of the first die, the second die, and the third die, as set forth in claim 1.
Lee does not cure the deficiencies of Joseph…The Office also points to the power controller 1750 and the performance/energy model logic 1 770 as allegedly corresponding to the AI architecture circuitry of claim 1. However,
nowhere does Lee indicate these components are located external to multiple different dies and yet manage power consumption of the multiple different dies. 

Examiner respectfully disagrees with the applicant’s argument that Joseph necessarily does not teach or suggest AI architecture circuitry is external to the first, second, and third dies. As discussed above in the 35 U.S.C. 103 rejection of the claim 1, Joseph teaches the silicon bridge as the voltage regulation chip, which is external to the first, second, and third dies. Furthermore, LEE teaches the AI architecture circuitry to manage based on a machine learning model through training, to manage the power consumption of the first die, the second die, and the third dies. As discussed above, LEE teaches a logic with a machine learning model through training to manage power consumption or operating parameters such as power states, cores, voltage, and frequency of cores, as shown in Fig. 16, 17, 18 and 19. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/H.K./Examiner, Art Unit 2187                             

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187